1 JEROME M. VARANINI, ESQ. (State Bar No. 58531)
  THE LAW OFFICES OF JEROME M. VARANINI
2 641 FULTON AVENUE, Suite 200
  SACRAMENTO, CA (95825)
3 P.O. BOX 590
  SACRAMENTO, CA 95812-0590
4 TELEPHONE: (916) 993-4868

5 Attorney For Defendants
  CALIFORNIA FORENSIC MEDICAL GROUP, INC.,
6

7
                            UNITED STATES DISTRICT COURT
8
                          NORTHERN DISTRICT OF CALIFORNIA
9

10

11 THOMAS PARRISH                                      CASE NO. 4:18-cv-04484-HSG

12        Plaintiff,                                   [PROPOSED] ORDER GRANTING
                                                       DEFENDANT CALIFORNIA FORENSIC
13 vs.                                                 MEDICAL GROUP, INC’S MOTION FOR
                                                       PERMISSION FOR COUNSEL TO APPEAR
14 COUNTY OF SANTA CRUZ, et al;                        BY PHONE AT CASE MANAGEMENT
                                                       CONFERENCE OCTOBER 30, 2018
15        Defendants.
     ______________________________/                   Date: October 20, 2018
16                                                     Time: 2:00 p.m.
                                                       Dept: Courtroom 2, 4th Floor
17

18        [PROPOSED] ORDER GRANTING PERMISSION TO APPEAR BY PHONE

19              Good   cause   having     been        shown          the        request         by   defendant

20 California Forensic Medical Group, Inc., to allow counsel to appear by

21 phone at the Case Management Conference on October 30, 22018, is hereby

22 granted.    Counsel shall contact CourtCall at (866) 582-6878 to make
                                                        DISTRI
                                    ES___________________________
                                              CT
   arrangements for the telephonic T
                                   appearance.
23 Dated:___________                             C
                                            TA
                                                                                 O
                                        S




24    Dated:   10/29/2018                              Hon. HAYWOOD S. GILLIAM, JR.
                                                                                  U
                                     ED




                                                                                   RT




                                                       UNITED D
                                 UNIT




25                                                      TE    STATES DISTRICT JUDGE
                                                   GRAN
                                                                                        R NIA




26

27
                                                                                m Jr.
                                  NO




                                                              ood   S. Gillia
                                                                                        FO




28                                          Jud    g e H ay w
                                   RT




                                                                                   LI




                                          ER
                                     H




                                                                                 A




                                                 1
                                               N                                   C
                                                   D IS T IC T             OF
                                                         R
